Oole, J.
We are unable to agree with the counsel for the appellant that the testimony shows that Paige was acting as the agent of the respondent in respect to the collection of the notes in suit, or that he had any authority whatever from her to receive land in payment. Paige was a member of the firm which gave the notes, and could not consistently act as an agent for both sides in the transaction. It is true, it appears that Rasmussen and wife quitclaimed to Paige the land described in a certain mortgage. But that mortgage and the accompanying note belonged to the firm, of J. F. Morse & Co. The answer states that certain notes and mortgages had been placed in Mrs. Bray’s hands as collateral security for the payment of the notes in question, from which she had realized moneys which should be deducted from the amount claimed to be due her. This allegation of the answer is entirely unproven. It does not appear that Mrs. Bray ever had possession of any collateral securities, or that she was ever paid anything on the notes. The land conveyed in satisfaction of the Rasmussen mortgage was not conveyed to her, nor is there any ground for saying that the deed ennres to her benefit. Paige might act for the firm, but it is certain he could not represent both the firm and Mrs. Bray, and there is really *348no evidence that he attempted to do so in that transaction. The notes drew ten per cent, interest, and we have concluded to affirm the judgment with three per cent, damages in addition to the usual damages for interest given on affirmance. ■
By the Gourt. — The judgment is so ordered.